Citation Nr: 0938473	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a right eye disability, 
claimed as convergent strabismus.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a left wrist 
disability.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a left ankle 
disability.

4.  Whether new and material evidence has been received to 
reopen a service connection claim for a low back disability.

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1973 in the United States Navy, and from September 1976 to 
October 1981 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In December 2005, the Veteran testified 
from the RO via video conference before the undersigned 
presiding over the hearing from Washington, D.C.  In July 
2007, the Board remanded this case.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a May 1973 decision, the RO denied service connection 
for convergent strabismus (eye disability) and for a back 
disability.  A notice of disagreement was not received within 
the subsequent one-year period.

2.  In a May 1982 rating decision, the RO denied service 
connection for convergent strabismus of the right eye with 
amblyopia and anopsia; a low back disability; a left wrist 
disability; and a left ankle disability.  

3.  Evidence submitted since the RO's May 1982 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims of service connection for right eye, 
left wrist, or left ankle disabilities, and therefore does 
not raise a reasonable possibility of substantiating those 
claims.

4.  Evidence submitted since the RO's May 1982 decision as to 
the issue of service connection for a low back disability, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection, and therefore raises a 
reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The RO's May 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has not been received since the 
RO's May 1982 rating decision as to the issues of service 
connection for right eye, left wrist, and left ankle 
disabilities; thus those claims are not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2008).

3.  New and material evidence has been received since the 
RO's May 1982 rating decision as to the issue of service 
connection for a low back disability; thus that claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in November 2004.  Additional VCAA 
notice was sent in August 2005 and March 2008.  Cumulatively, 
the VCAA notices fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notifications: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant on 
March 2008 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The burden is on the claimant to submit 
new and material evidence.  The claim has not indicated that 
there is additional evidence, relevant to the issues decided 
herein, which is available and not part of the claims file.  
The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


New and Material Evidence

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time. 
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  In addition, service connection 
may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In a May 1973 decision, the RO denied service connection for 
convergent strabismus (eye disability) and for a back 
disability.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's decision 
is final.  38 U.S.C.A. § 7105.

In a May 1982 rating decision, the RO again denied service 
connection for convergent strabismus of the right eye with 
amblyopia and anopsia and a low back disability as well as 
service connection for a left wrist disability and a left 
ankle disability.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's 
May 1982 rating decision is final.  38 U.S.C.A. § 7105.  

At the time of that rating decision, the record consisted of 
the Veteran's assertions that his claimed disabilities were 
related to service; service treatment records, a March 1973 
letter from O.R.P., D.C.; and a March 1982 VA examination 
report.  The March 1982 VA examination report diagnosed low 
back pain syndrome secondary to recurrent injury; recurrent 
sprain of the left wrist; left ankle pain secondary to 
recurrent injury; and strabismus.  The x-ray studies of the 
spine, left wrist, and left ankle were all normal.  The RO 
determined that the Veteran had decreased vision in his right 
eye on the separation examination.  He had been diagnosed as 
having amblyopia ex anopsia of the right eye which was a 
constitutional or developmental abnormality and not a 
disability under VA law.  The RO also determined that the 
Veteran had injured his left wrist and ankle during service, 
but no fractures were seen on inservice x-rays.  However, the 
RO concluded that residuals of injuries to the left wrist and 
ankle as well as the low back were not shown on the VA 
examination report in light of the normal x-ray findings.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of duplicate contentions of the Veteran; duplicate service 
treatment records; a duplicate copy of the March 1973 letter 
from O.R.P., D.C.; and new medical evidence.  The new medical 
evidence consists of a May 2004 VA examination which does not 
address any of the claimed disabilities; a May 2004 
audiological examination which does not address any of the 
claimed disabilities; a January 2005 VA examination which 
does not address any of the claimed disabilities; medical 
records of Dr. G.S.H., which do not address any of the 
claimed disabilities; medical records pertaining to treatment 
for longstanding strabismus; and dental records.  None of 
these medical records are new and material evidence since 
they are either duplicative or cumulative of evidence 
previously of record at the time of the final May 1982 rating 
decision.  With regard to the eye records, these are 
cumulative because they show a continued diagnosis of the 
prior eye diagnosis.  

Further additional evidence added to the claims file consist 
of medical records of S.J.C., D.C., including a September 
1999 letter, which indicated that the Veteran suffered a 
work-related injury to the neck and low back in July 1996; 
medical records of C.J.C., M.D., which reflect that the 
Veteran had suffered a work-related back injury in 1996 and 
currently had a diagnosis of chronic low back strain; and 
medical records of J.K.J, D.C., including a September 2004 
letter, which indicated that the Veteran started having low 
back pain after an injury in the military.

The additional evidence is not new and material as pertains 
to the issues of service connection for right eye, left 
wrist, and left ankle disabilities.  The additional evidence 
does not include any pertinent evidence establish current 
diagnoses which are related to service, or in the case of the 
right eye, that the Veteran's eye disability is not a 
constitutional or developmental abnormality, or that it is 
and was subject to superimposed disease or injury in service, 
or is otherwise related to service.  As noted above, the 
evidence submitted is duplicative and cumulative.  

However, the additional evidence pertaining to the low back 
is new and material.  The Veteran has a post-service 
diagnosis.  Although new evidence shows that the Veteran 
injured his back post-service in 1996, the September 2004 
letter of J.K.J, D.C. also indicated that the Veteran started 
having low back pain after an injury in the military.  The 
Board recognizes that the Veteran apparently reported the 
history, however, he was treated by a chiropractor during his 
active service years.  Further, in considering whether to 
reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the Veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The probative value of the evidence is a matter to be 
considered when a claim is reopened, on a de novo basis.  

Thus, new and material evidence has not been received since 
the RO's May 1982 rating decision as to the issues of service 
connection for right eye, left wrist, and left ankle 
disability and those claims are not reopened, but new and 
material evidence has been received to reopen the claim of 
service connection for a low back disability.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a right eye disability, claimed as convergent strabismus is 
denied.  

The application to reopen the claim of service connection for 
a left wrist disability is denied.

The application to reopen the claim of service connection for 
a left ankle disability is denied.  

The application to reopen the claim of service connection for 
a low back disability is granted.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The Veteran should be afforded a VA examination to determine 
if he has a current low back disability which is 
etiologically related to service.  The examiner should 
comment on the significance, if any, of the post-service 1996 
work-related back injury.  

The Veteran should be sent VCAA notice pertaining to service 
connection on the merits as to that issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
service connection for a low back disability.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current back disability is related to 
service.  The examiner should comment on 
the significance, if any, of the post-
service 1996 work-related back injury.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


